Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Powers on May 20, 2022.
The application has been amended as follows: 
Please amend claim 8, subsection b) as follows: 

8.	A process for the preparation of optically pure dexmethylphenidate hydrochloride of Formula-I, . . .

. . .
b)	resolving the dl-threo-methylphenidate with a chiral amino acid or a derivative thereof in the presence of an alcohol or ketone solvent to obtain an amino acid salt of dexmethylphenidate, wherein the chiral amino acid is selected from the group consisting of valine, leucine, isoleucine, L-phenylalanine, glutamic acid, aspartic acid, and combinations thereof; . . ..

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the closest prior art in this case is Prakasam et al., US 2011/0130569 A1.  Prakasam discloses a process for preparing optically pure dexmethylphenidate hydrochloride resolved with a chiral carboxylic acid (dibenzoyl tartaric acid).  There is no teaching or suggestion in the art to use a chiral amino acid or derivative thereof in the resolution step.  Accordingly, the present invention is patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625